Case: 16-14858   Date Filed: 06/16/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-14858
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:14-cr-20353-KMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

WILLIE MCCLOUD,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 16, 2017)

Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-14858     Date Filed: 06/16/2017    Page: 2 of 6


      Willie McCloud appeals his 120-month sentence for being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). On

appeal, McCloud argues that his sentence is procedurally and substantively

unreasonable. He contends that the district court did not adequately explain the

sentence and that the factors listed in 18 U.S.C. § 3553(a) do not support the

sentence.

      McCloud pleaded guilty to being a felon in possession of a firearm and

ammunition, following an incident at a convenience store in which he attempted to

walk out without paying for a one dollar beverage and removed a firearm from his

waist band when the store clerk tried to stop him. At McCloud’s 2016 sentencing

hearing, the probation officer calculated a guidelines range of 70 to 87 months’

imprisonment. The government moved for an upward variance and the district

court granted it, sentencing McCloud to 120 months’ imprisonment.

      We review the reasonableness of a sentence “under a deferential abuse-of-

discretion standard.” See Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586,

591 (2007). When a defendant does not object to procedural reasonableness at the

time of sentencing, we review for plain error. See United States v. Vandergrift,

754 F.3d 1303, 1307 (11th Cir. 2014). However, we review de novo a claim under

§ 3553(c)(2) that the district court did not explain the reason for a sentence




                                          2
               Case: 16-14858     Date Filed: 06/16/2017    Page: 3 of 6


variance, even if the defendant did not object below. See United States v. Parks,

823 F.3d 990, 994–96 (11th Cir. 2016).

      In determining the reasonableness of a sentence, we “first ensure that the

district court committed no significant procedural error,” such as improperly

calculating the guideline range or inadequately explaining the chosen sentence.

See Gall, 552 U.S. at 51, 128 S. Ct. at 597. We then examine whether the sentence

was substantively reasonable in light of the “totality of the circumstances.” Id.

“The party challenging the sentence bears the burden to show [that the sentence] is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

                                          I.

      In sentencing a defendant, the district court must “set forth enough to satisfy

the appellate court that [it] considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decision-making authority.” See Rita v. United

States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007). However, a “district

court is not required to state on the record that it has explicitly considered each of

the § 3553(a) factors or to discuss each of the § 3553(a) factors.” See United

States v. Sanchez, 586 F.3d 918, 936 (11th Cir. 2009) (internal quotation marks

omitted). Rather, “[i]t is sufficient that the district court considers the defendant’s




                                           3
                Case: 16-14858   Date Filed: 06/16/2017    Page: 4 of 6


arguments at sentencing and states that it has taken the § 3553(a) factors into

account.” Id.

      Under § 3553(c)(2), the district court is required to state in open court the

specific reasons for a sentence “outside the [guideline] range.” See 18 U.S.C.

§ 3553(c)(2). “[T]he district court’s reasons must be sufficiently specific so that an

appellate court can engage in the meaningful review envisioned by the Sentencing

Guidelines.” Parks, 823 F.3d at 997 (internal quotation marks omitted). However,

in determining a district court’s compliance with § 3553(c)(2), we “may consider

the record from the entire sentencing hearing and need not rely upon the district

court’s summary statement [at the end of the hearing].” See United States v.

Suarez, 939 F.2d 929, 934 (11th Cir. 1991).

      McCloud’s sentence is procedurally reasonable. The district court

considered the parties’ arguments, the presentence investigation report (PSI), and

took the § 3553(a) factors into account. See Sanchez, 586 F.3d at 936. To the

extent McCloud argues that the district court did not comply with § 3553(c)(2), the

government’s motion for a variance, the parties’ arguments, and the court’s

summary statement discussing the sentencing factors allowed for “meaningful

[appellate] review” in compliance with § 3553(c)(2). See Parks, 823 F.3d at 997;

Suarez, 939 F.2d at 934.




                                          4
              Case: 16-14858     Date Filed: 06/16/2017    Page: 5 of 6


                                              II.

      In considering the substantive reasonableness of a sentence, the district court

must “impose a sentence sufficient, but not greater than necessary, to comply with

the purposes” listed in 18 U.S.C. § 3553(a)(2), including the need to reflect the

seriousness of the offense, promote respect for the law, provide just punishment for

the offense, deter criminal conduct, and protect the public from the defendant’s

future criminal conduct. See 18 U.S.C. § 3553(a). In imposing a particular

sentence, the court must also consider the nature and circumstances of the offense,

the history and characteristics of the defendant, the kinds of sentences available,

the applicable guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. See id. § 3553(a)(1), (3)–(7).

      We vacate on substantive reasonableness grounds only if “left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” See

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (internal

quotation marks omitted).

      McCloud’s sentence is substantively reasonable. McCloud brandished a

firearm over a simple one-dollar dispute and has a lengthy criminal history. Given


                                          5
              Case: 16-14858     Date Filed: 06/16/2017   Page: 6 of 6


the nature of the offense and McCloud’s criminal history, the district court’s

sentence does not lie outside the range of reasonable sentences dictated by the facts

of the case. See Irey, 612 F.3d at 1190.

      AFFIRMED.




                                           6